Citation Nr: 1711349	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether the reduction in the evaluation from 20 percent to 10 percent (effective January 1, 2010) was proper, for the service connected condition of thoracic spine strain superimposed on degenerative changes.

2.  Entitlement to an increased rating for thoracic spine strain superimposed on degenerative changes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009; a statement of the case was issued in June 2011; and a substantive appeal was received in July 2011.   

The Veteran presented testimony at a Board hearing in October 2016.  A transcript of the hearing is associated with the Veteran's claims folder. Although this reduction was the only action undertaken in that rating, the Board nevertheless finds that it has jurisdiction over the wider issue of entitlement to a higher rating, observing that the reduction was prompted by the Veteran's June 2007 claim for an increased rating.

The October 2009 rating on appeal reduced the evaluation of the spine from 20 to 10 percent.  

The issue of entitlement to an increased rating for thoracic spine strain superimposed on degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  The 20 percent rating for the Veteran's thoracic spine strain superimposed on degenerative changes was in effect for fewer than five years at the time of the reduction.

2.  The May 2009 VA examination report on which the reduction was based did not reflect a material improvement in the Veteran's thoracic spine strain superimposed on degenerative changes nor is it reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for a thoracic spine strain superimposed on degenerative changes, from January 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5235 to 5243 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In a March 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the propriety of the rating assigned for a thoracic spine strain superimposed on degenerative changes, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition). Per a June 2009 rating decision, the Veteran was informed of the proposal to reduce the disability rating assigned from 20 percent disabling to 10 percent disabling. Action taken to reduce the rating from 20 percent disabling to 10 percent, effective January 1, 2010, was taken pursuant to 38 C.F.R. § 3.105(e) in an October 2009 rating decision.

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 20 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 20 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 (a)-(b) regarding stabilization of ratings.  See Collier v. Derwinski, 2 Vet. App. 247, 249 (1992).  Instead, a rating may be reduced on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).

Concerning the duty to assist, the Board finds that all necessary development has been accomplished.  Pertinent to the present appeal, the Veteran underwent VA examinations in October 2007, May 2009, and July 2011.  The Board finds that such examination reports are collectively thorough and contain sufficient information to decide the issue currently under consideration.  See Massey v. Brown, 7 Vet. App. 204   (1994).

Analysis

In a June 2008 rating decision (VBMS, 6/6/09), the RO granted a 20 percent disability rating under C.F.R. § 4.71a, Diagnostic Codes 5242-5237 for a thoracic spine strain superimposed on degenerative changes.  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  In June 2009, the RO proposed to decrease that rating to 10 percent.  Thereafter, in an October 2009 rating decision, it reduced the rating to 10 percent, effective January 1, 2010.  The Veteran contends that this reduction was improper.  In addition, he is seeking a higher rating for his service-connected thoracic spine disability.  The Board notes that the RO would later issue an October 2015 rating decision in which it increased the rating back up to 20 percent effective July 14, 2011.  

Rating Reduction

As already noted above, the procedural requirements for a reduction under 38 C.F.R. § 3.105(e) were appropriately followed here.  Thus, the Board may turn to the substance of the claim, namely, whether the evidence shows actual improvement in the rated disability at issue.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. 

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344 (b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

The rating at issue had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344 (a) and (b) are not for application.  Nevertheless, in any case, to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Having reviewed the applicable regulations, the Board turns to the evidence of record.  The Veteran was assigned a 20 percent rating for a thoracic spine strain superimposed on degenerative changes, based on an October 2007 VA examination. See June 2009 rating decision.

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

The October 2007 VA examination (upon which the initially assigned 20 percent rating was based) reflects the Veteran's reports of chronic back pain in the thoracolumbar region since service, and intermittent muscular spasms.  He reported pain on a daily basis in the thoracolumbar spine, and radicular symptoms into the right hip, and occasionally the left anterior medial thigh.  He also reported occasional numbness in the right hip.  The Veteran was also diabetic and that he had peripheral neuropathy distally.  The Veteran reported morning stiffness and pain getting out of bed.  He reported becoming awakened at night; and that range of motion was generally reduced.  He stated that repetitive movement increases the pain.  Activities of daily living were difficult in terms of washing the lower extremities.  He was able to tolerate work.  Flare-ups occurred with cold weather or after long periods of being sedentary.  The Veteran noted additional pain and loss of range of motion. 

Upon examination, there was essentially normal appearing architecture of the thoracolumbar spine.  There was rhomboidal tenderness.  There was no spasm at the time of the examination.  There was pain on movement and increased pain on repetitive movement without additional motion loss.  He had an active and passive range of motion of 0-60 degrees forward flexion; 5 degrees hyperextension; lateral bending 15 degrees; and rotation 20 degrees in both directions.  Deep tendon reflexes were equal at the knees and the ankles.  Motor testing showed the quad and anterior tib group to be 5/5.  Sensation was diminished to across the toes of both feet.  Straight leg raises were negative.  There was no atrophy.  X-rays revealed moderate degenerative changes in the thoracic spine.  The examiner diagnosed the Veteran with thoracolumbar strain superimposed on degenerative changes.  During flare-ups, the examiner expected an additional loss of 15 degrees of forward flexion.  

The proposal to decrease the rating was based on a May 2009 VA examination.  At the examination, the Veteran reported constant pain with difficulty falling asleep and pain getting out of bed in the morning.  He stated that when he got out of bed (or when he gets up from a seated position), he had to put pressure on the left side of his body in order to get up.  He described his pain as deep, aching, and burning with a numb sensation that shoots into the right lower extremity.  He reported difficulty with standing more than 15 minutes.  He stated that sitting was not problematic, if he was able to constantly shift his positioning and adjust his seat.  He reported no difficulty with lifting, bending, and twisting type movements.  He had no difficulty with walking.  He experienced daily episodes of increased levels of pain.  He stated that the daily flare-ups only subsided after overnight rest.  He reported having missed time from work within the past 12 months secondary to his low back sciatica condition.  He used a knee brace and orthotics in his shoes; but no other assistive devices.  He was able to care for himself with his activities of daily living.  He utilized rest, heat, Tylenol PM, aspirin, and analgesic cream such as tiger balm and Icy Hot as alleviating factors.  He also utilized stretching and hanging in a pullup position to stretch his low back.  He also utilized Flexeril as needed at night to help alleviate his painful buttocks pain and spasm.

Upon examination, the Veteran was in no acute distress.  He was alert and cooperative.  He had a mildly antalgic gait with shifting positions and slow
protected movements.  He had no apparent spasms; and had normal shoulder alignment with normal hip alignment.  There was a mild scoliosis of the spine.  Palpation revealed no spinous process tenderness of the thoracic spine.  There was spinous process tenderness of the lumbar spine at L4, L5, and S1.  There was right-sided SI joint tenderness.  There was gluteus maximus, sciatic notch, and gluteus medius tenderness.  Thoracolumbar range of motion was 80 degrees of flexion, 20 degrees of extension, 45 degrees of rotation, and 25 degrees of lateral flexion bilaterally. There was positive pain with repetitive range of motion testing, but there was no change in range of motion.  Neurologic exam revealed intact motor and sensory function with the Veteran being able to walk on his heels, his toes, and perform squat.  There was a mild change in sensation of the right lower extremity along the L5-Sl dermatome distribution.  Reflexes were 2+ at the patellar tendons and Achilles bilaterally.  There was a positive straight leg raise on the right side.  There was no opposite-leg crossover, pelvic rock, or clonus.  The examiner opined that during a flare-up, the Veteran would have approximately 10-15 degrees of loss of range of motion, particularly with flexion, mild weakness, mild fatigability, and mild loss of coordination secondary to repetitive activity painful flare-up episodes. 

The basis for the reduction was the fact that at the May 2009 VA examination, the Veteran achieved 230 degrees of overall motion.  The Board also notes that he achieved 80 degrees of forward flexion (the criteria for a 20 percent rating is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  Nonetheless, the Board notes that in order for the Veteran's rating to be properly reduced, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  

The Board notes that at the May 2009 VA examination, the Veteran still reported constant pain, difficulty falling asleep, pain getting out of bed in the morning, difficulty with standing more than 15 minutes, and daily episodes of increased levels of pain.  Moreover, the Board notes that although the Veteran achieved 230 degrees of total motion, the examiner opined that this would be decreased another 10-15 degrees during these daily flare-ups.  The examiner stated that this was particularly true in regard to forward flexion, but it does appear that the examiner noted that there could be additional limitation of motion with regard to other aspects of motion (rotation, lateral flexion, etc.).  Additionally, the Board notes that with respect to forward flexion, the Veteran achieved 80 degrees of motion but an additional 10-15 degrees of limited motion (during flare-ups) would place range of motion at 65-70 degrees of flexion.  The Board finds that this level of disability more nearly approximates to a 20 percent rating.  

The Board finds that neither the May 2009 VA examination report, nor the VA outpatient treatment records reflect an improvement in the Veteran's level of disability.  Moreover, the case for improvement is belied by the fact that the RO later increased the rating back to 20 percent based on a July 2011 VA examination in which the Veteran's range of motion was limited to 40 degrees of flexion.  The Board recognizes that reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107 (a); see also Brown, 5 Vet. App. at 421.

Therefore, the evidence suggests that the overall disability picture remained constant or was generally becoming more severe (although perhaps not reflected in the May 2009 VA examination).  As such, the Board finds that the rating reduction under was not proper. 

In sum, the weight of the evidence is at least in equipoise as to the restoration of the 20 percent rating for the Veteran's thoracic spine strain superimposed on degenerative changes.



ORDER

Entitlement to restoration of a 20 percent rating for a thoracic spine strain superimposed on degenerative changes, from January 1, 2010, is granted.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of entitlement to an increased rating for thoracic spine strain superimposed on degenerative changes.  Recent caselaw holds that examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The examinations of record are deficient in this regard.  The Board does not find that an examination in 2017 is likely to yield meaningful findings as to motion as of 2007, 2009, or 2011, given the passage of significant time.  However, the Board further finds that it might be possible to obtain useful retrospective findings as to the degree of passive motion, for example, at the time of the March 2015 examination.  Thus, a new examination should be afforded, with the examiner also retrospectively addressing the Correia requirements dating back to the last examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of the thoracic spine strain superimposed on degenerative changes.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Specifically, the examiner should conduct testing that addresses both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is also asked to retrospectively estimate these findings as of the time of the March 2015 examination; if this cannot be accomplished, the examiner should explain why this is so. 

The examiner should also address any additional functional limitation due to factors such as pain, weakness, and fatigability, as well as on flare-up. Such limitation should be expressed in additional lost degrees of motion.  If the examiner cannot estimate additional loss of function, he or she should explain why this is so.

Finally, the examiner should detail any expected limitations in the workplace posed by the thoracic spine strain.   

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


